Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 25, 2020

                                     No. 04-19-00775-CR

                                  Manuel Michael GARCIA,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5412
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        Appellant’s appointed counsel has filed a notice stating he was not notified of his
appointment, and requesting clarification of the deadline to file the appellant’s brief. We
construe counsel’s notice as a motion for an extension of time to file the appellant’s brief and
grant the motion. We order appellant’s appointed counsel, Edward F. Shaughnessy, to file the
appellant’s brief within 30 days of this order.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court